DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SHO #09-012
CHIPRA # 7
October 7, 2009
RE: Dental Coverage in CHIP
Dear State Health Official:
The Children’s Health Insurance Program Reauthorization Act of 2009 (CHIPRA),
Public Law 111-3, reauthorizes the Children’s Health Insurance Program (CHIP) under
title XXI of the Social Security Act (the Act). CHIPRA ensures that States are able to
continue their existing CHIP programs and provides funding to expand health insurance
coverage to additional low-income uninsured children including children already eligible
for CHIP or Medicaid but not enrolled. The purpose of this letter is to provide general
guidance on some of the provisions in section 501 of CHIPRA, including the dental
benefit provisions and the State option to provide dental-only supplemental coverage,
pending the issuance of regulations.
Required Dental Services
Section 2103(c)(5) of the Act, as added by section 501 of CHIPRA, requires that “child
health assistance provided to a targeted low-income child shall include coverage of dental
services necessary to prevent disease and promote oral health, restore oral structures to
health and function, and treat emergency conditions.” This requirement applies to all
child health assistance coverage described in section 2103 and is effective October 1,
2009.
Medicaid Expansions
States that provide title XXI coverage to children through a Medicaid expansion program
are required to provide Early and Periodic Screening, Diagnostic and Treatment (EPSDT)
services, as defined in section 1905(r) of the Act. The dental services provided under a
Medicaid expansion program through EPSDT will be considered to meet the
requirements of this provision.
Separate CHIP Programs
States that provide coverage in a separate CHIP program may choose between two
methods of providing the dental services as required by section 2103(c)(5) of the Act.
The State may define the services in the dental benefit package and demonstrate that the
package includes all of the services required by the statute. In so doing, the State should
specify the periodicity schedule with which preventative and restorative services, such as
cleanings and fillings, would be provided, as well as whether these services are sufficient

Page - 2 – State Health Official
to prevent further disease, as required by section 2103(c)(5). This applies to Statedefined benefit packages and dental benchmark packages as described below.
Alternatively, the State may provide a dental benefit package that is equivalent to one of
the three dental benchmark packages described in the CHIPRA statute. Under the statute,
there is no option in new section 2103(c)(5) of the Act for proving actuarial equivalence
or modifying the benefit package. States may, however, cover benefits in addition to the
dental benchmark plan consistent with the standards in section 2103(c)(5).
In order to fully describe a State dental benefit package under a separate CHIP program,
and ensure that the benefits are sufficient to meet the statutory requirements, a State
should describe both the types of covered benefits and the covered amount or duration of
those benefits. The amount or duration should also be expressed through identification of
the periodicity schedule that the State will use in its program. The periodicity schedule
sets the frequency by which certain services should be provided and will be covered. We
encourage States to rely on nationally recognized standards, including Medicaid dental
periodicity guidelines used for children under EPSDT or the guidelines from the
American Academy of Pediatric Dentistry (AAPD). The link to AAPD’s periodicity
guidelines can be found at:
http://www.aapd.org/media/Policies_Guidelines/G_Periodicity.pdf.
State-Defined Dental Benefit Package
All States currently include some level of diagnostic and preventive dental services in
their CHIP program. Under new section 2103(c)(5) of the Act, the dental benefit package
must include “coverage of dental services necessary to prevent disease and promote oral
health, restore oral structures to health and function, and treat emergency conditions.”
States are not required to meet the EPSDT level of services to provide all medically
necessary services under their CHIP plans. However, to be consistent with this dental
benefit package requirement, a State-defined dental package must include coverage for
dental services in each of the defined categories.
Dental Service Categories
The following categories of services identified by reference to the American Dental
Association’s “Current Dental Terminology (CDT) Code of Dental Procedures and
Nomenclature” must be covered in the CHIP dental benefit package. Coverage of dental
services within these categories must be consistent with a dental periodicity schedule
adopted by the State and be medically necessary.
1. Diagnostic (i.e., clinical exams, x-rays) (CDT codes: D0100-D0999) (must follow
periodicity schedule)
2. Preventive (i.e., dental prophylaxis, topical fluoride treatments) (CDT codes:
D1000-D1999) (must follow periodicity schedule)
3. Restorative (i.e., fillings, crowns) (CDT codes: D2000-D2999)
4. Endodontic (i.e., root canals) (CDT codes: D3000-D3999)
5. Periodontic (treatment of gum disease) (CDT codes: D4000-D4999)

Page - 3 – State Health Official
6. Prosthodontic (dentures) (CDT codes: D5000-D5899, D5900-D5999, and D6200D6999)
7. Oral and Maxillofacial Surgery (i.e., extractions of teeth and other oral surgical
procedures) (CDT codes: D7000-D7999)
8. Orthodontics (i.e., braces) (CDT codes: D8000-D8999)
9. Emergency Dental Services
States are not required to provide all services within each dental category, however, a
State must be able to show that it is providing coverage consistent with the requirements
of section 2103(c)(5). For example, under oral and maxillofacial surgery a State may
elect to cover extractions (D7140) and extractions of impacted teeth (D7220-7241), but
may choose not to cover tooth transplantation (D7272). States may not impose a limit on
dental services that would be inconsistent with the statutory requirement to include
coverage necessary to prevent disease, promote and restore oral health, and treat
emergency conditions. Any such limits should comply with the State’s chosen
periodicity schedule. For example, a State may not limit a child to one cleaning per year
if the periodicity schedule requires one cleaning every 6 months. However, a State may
limit any service that is beyond the scope of coverage required by section 2103(c)(5),
specifically those services that are cosmetic or not medical in nature.
Dental Benchmark Plan
A State may elect to meet the dental coverage requirements by providing dental coverage
that is equal to one of the three benchmark dental benefit packages described below:
•

Federal Employee Health Benefits Program Children’s Dental Coverage— States
may offer a dental benefit plan equal to those described at 5 U.S.C. 89A, which
describes the requirements for supplemental dental coverage available to a
Federal employee and that is selected most often by employees seeking dependent
coverage in either of the previous two plan years. States must attach a copy of the
plan benefits and the applicable CDT codes to their State plan amendment (SPA)
request. For example, the supplemental MetLife dental plan is currently the plan
most frequently selected by Federal employees seeking dependent coverage in
either of the previous two plan years (2007-2009). MetLife’s benefit information
is provided in their brochure and can be accessed through the following link:
http://www.opm.gov/insure/health/planinfo/2009/brochures/MetLife.pdf Should
a different plan be chosen more frequently in the future, CMS will inform States
of the change and provide plan benefit information.

•

State Employee Dependent Dental Coverage—States may offer the dental
benefits plan that is generally available to State employees in the State involved
and has been selected most frequently by employees seeking dependent coverage
in either of the previous two plan years. States must specify which plan in their
State meets these criteria and attach a copy of the benefit package, including
applicable CDT codes, when they submit their CHIP SPA to implement this
provision.

Page - 4 – State Health Official
•

Coverage Offered Through Commercial Dental Plan—States may use the dental
benefit plan that has the largest insured commercial, non-Medicaid enrollment of
dependent covered lives of such plans that is offered in the State involved. States
choosing this benchmark must specify which plan in their State meets these
criteria and attach a copy of the benefit package, including applicable CDT codes,
when they submit their SPA to implement this provision.

States that select one of the approaches described above must provide a benefit package
that is equal to the dental services offered through the selected dental benchmark. The
dental benefit package provided by the State must be equal to the scope, level, and type
of services in the selected dental benchmark package in order to use this option. As
discussed below, cost sharing must fall within the parameters required for CHIP. Any
modifications to benefits render it no longer equal to the benchmark plan, and the State
will have to revert to showing that their plan meets the requirements of a State-defined
dental benefit package as previously discussed. As noted above, States may cover
benefits in addition to the dental benchmark plan consistent with the standards in
2103(c)(5) of the Act.
Compliance with Current Regulations
As noted above, cost sharing for dental services must comply with Federal regulations at
42 CFR 457.520(b)(5), which requires that States not impose co-payments, deductibles,
coinsurance, or other cost sharing with respect to “routine preventive and diagnostic
dental services (such as oral examinations, prophylaxis and topical fluoride applications,
sealants, and x-rays) as described in the most recent guidelines issued by the AAPD,”
regardless of the cost-sharing requirements applied in the benchmark plan. States must
also comply with 42 CFR 457.560(a) that requires that the calculation of the five percent
of family income limit on cost sharing must be cumulative—including cost sharing for
physical health and oral health if applicable.
Dental-only Supplemental Coverage
CHIPRA also added section 2110(b)(5), an important new provision which provides
States with the option to provide dental-only supplemental coverage to children who have
health insurance coverage through an employer but are uninsured or underinsured with
respect to dental coverage. Such children are eligible to enroll in the dental-only
supplemental coverage even if their group health plan or other health insurance coverage
includes some dental benefits. This option is available to States that have a separate
CHIP program.
The dental-only supplemental coverage would ensure that eligible children have overall
dental coverage consistent with the State-defined dental package or is equal to the dental
benefit plan provided to children who are eligible for the entire CHIP benefit package.
The supplemental coverage will in essence make an eligible child “whole” for purposes
of having dental services available to them that are not otherwise available under their
current health insurance coverage. The supplemental coverage applies to children who
have dental services covered by a group health plan or other health insurance coverage

Page - 5 – State Health Official
only to the extent necessary to ensure that aggregate dental coverage would be the same
as the dental coverage for other CHIP children. Consistent with section 2105(c)(6)(A) of
the Act, the CHIP supplemental dental coverage would pay secondary to the child’s
private group health plan or other health insurance coverage.
In order to choose this option, States must comply with all other requirements of the Act
regarding cost sharing (including 42 CFR 457.520(b)(5) and 457.560(a) as previously
described) and the approved income eligibility level. CHIP regulations stipulate a cap of
5 percent of family income on total cost sharing for all health services. In addition, the
State may not use a waiting list or numerical limitation in enrollment for the CHIP
program (not just for dental coverage), and may not provide more favorable treatment to
children eligible for the supplemental dental benefit under this option than provided to
other enrollees under the State child health plan.
CMS looks forward to its continued work with States on the implementation and
oversight of the CHIP program in ensuring that all eligible children have access to the
dental coverage they need. Draft SPA template pages to implement these options are
enclosed. These pages would be an Addendum to the CHIP State child health plan,
describing dental coverage under the plan. CMS is in the process of obtaining the
required Office of Management and Budget (OMB) clearance for the SPA templates.
Given that States may need considerable time to complete these templates, CMS is
sharing, in draft, the SPA template under the guidelines of the Paperwork Reduction Act
(PRA) currently under OMB review. Until the PRA process is completed, States are not
obligated to use the recommended template. After CMS obtains the necessary PRA
clearance number from OMB, States will be required to complete the SPA template.
If you have any questions on the guidance provided in this letter, please send an email to
CMSOCHIPRAQuestions@cms.hhs.gov or contact Ms. Maria Reed, Deputy Director,
Family and Children’s Health Programs Group, at 410-786-5647. We look forward to
working with States to implement these important provisions.
Sincerely,
/s/
Cindy Mann
Director

Enclosures
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health

Page - 6 – State Health Official
Ann C. Kohler
NASMD Executive Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christine Evans, M.H.P.
Director, Government Relations
Association of State and Territorial Health Officials
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy
John S. Findley, D.D.S
President
American Dental Association
Robert Birdwell, D.D.S.
Chair
Medicaid and CHIP Dental Directors Association
William C. Berlocher, D.D.S., M.A.
President
American Academy of Pediatric Dentistry

Page - 7 – State Health Official
Enclosure
Questions and Answers Regarding CHIP Dental Coverage
Question 1: Will States be required to submit a SPA in order to comply with the new CHIPRA
dental requirements?
Answer: Yes. CMS is anticipating that States will be able to submit a single compliance SPA for all
CHIPRA provisions, including the dental requirements once the final regulation is published.
Question 2: Will States be required to provide dental benchmark packages?
Answer: No. States may choose to provide a State-defined dental benefit package or choose to
provide a benefit equal to one of the three benchmark plans as outlined in the CHIPRA legislation.
STATE-DEFINED DENTAL BENEFIT PACKAGE
Question 3: If a State elects not to offer dental coverage that is equal to one of the benchmark
plans, what standards will CMS use in determining whether or not the dental coverage
provided under a separate program meets the requirements of the new section 2103(c)(5)(A)
which requires generally that States provide “coverage of dental services necessary to prevent
disease and promote oral health, restore oral structures to health and function and treat
emergency conditions.”
Answer: The State-defined dental benefit package must cover certain specified categories of benefits
to assure that the benefit includes the statutorily-required “dental services necessary to prevent
disease and promote oral health, restore oral structures to health and function and treat emergency
conditions.” These services are represented by the range of Current Dental Terminology (CDT)
codes listed in the SPA template. CMS will not ask States to list every individual code that will be
covered; however, States will have to provide an assurance in their State plan that services within
those codes will be available, to the extent necessary, to provide the required range of services.
Question 4: What types of services are considered to be amongst those that “restore oral
structures to health and function” under mandatory dental benefits coverage?
Answer: The CDT codes that represent restorative, endodontic, periodontic, prosthodontic, oral and
maxillofacial surgery, and orthodontic services could be considered to restore oral structures to health
and function. These services could include, but not be limited to, root canals, treatment of gum
disease, dentures, tooth extractions, and braces.
Question 5: Will orthodontia be required?
Answer: Orthodontia is required to the extent necessary to “prevent disease and promote oral health,
[and] restore oral structures to health and function.” States are not required to pay for orthodontia
that they determine is not medically necessary, such as services for cosmetic reasons.

Page - 8 – State Health Official
Question 6: The definition in the CHIPRA legislation indicates that coverage includes dental
services necessary to prevent disease and promote oral health, restore oral structures to health
and function and treat emergency conditions. Please confirm that this definition is not the
same as dental services under EPSDT and that we do not have to cover all medically necessary
services.
Answer: There is no requirement that the dental benefits in CHIPRA must meet the EPSDT
requirements of 1905(r). States may design their benefit package consistent with the statutory
definition.
BENCHMARK PLANS
Question 7: One of the benchmark plans is the State employees plan. Many have orthodontic
coverage as part of the package but it has a maximum allowable limit. If orthodontics is not
necessary, can a State limit or change their benchmark coverage to exclude orthodontics?
Answer: Although a State can supplement the dental benefit package, if it modifies the benchmark
(other than by supplementing), the State is no longer considered to be providing a benchmark plan.
Such packages will be considered a State-defined benefit package. A State that elects one of the
three possible benchmark plans may not change the coverage package it offers. States are not
required to cover dental services that are determined not to be medically necessary.
Question 8: Will CMS allow a State to submit a dental “benchmark-equivalent” (actuarially
equivalent) plan?
Answer: There is no authority in CHIPRA for CMS to accept a dental benchmark-equivalent plan. If
a State chooses not to provide a plan that is equal to one of the benchmark plans, it should offer a
State-defined benefit plan that includes “dental services necessary to prevent disease and promote
oral health, restore oral structures to health and functioning and treat emerging conditions.”
SUPPLEMENTAL DENTAL COVERAGE
Question 9: Can children of State employees qualify for supplemental dental coverage
(assuming that the State doesn’t contribute to the cost of health benefits coverage at all)?
Answer: Only States with separate CHIP programs will have the option to provide supplemental
dental coverage to targeted low-income children who would be eligible for CHIP but for the fact that
they have insurance. Children of State employees who are eligible for State health benefits coverage
are not generally within the definition of a targeted low-income child. There is an exception under
CHIP regulations at 42 CFR 457.310(c)(1) when the State makes no more than a nominal payment
for the cost of coverage ($10 or less per month). To the extent that this exception is met, children of
State employees who have insurance could qualify for supplemental dental coverage through CHIP.
Adult State employees (or other adults) cannot qualify for supplemental dental coverage.
States should be aware that they may not only provide children of State employees with the
supplemental dental coverage. Should a State choose this option, they must cover all targeted lowincome children in the state who meet the criteria.

Page - 9 – State Health Official
Question 10: Does the “no waiting list” prerequisite for the offering of a supplemental dental
coverage apply to the State’s CHIP program, to the State’s CHIP dental program or both?
Answer: A State may not offer supplemental dental coverage if it has implemented a waiting list for
their CHIP medical or their CHIP dental program.
Question 11: Must a child have absolutely no dental coverage in their private or employeesponsored insurance plan in order to qualify for a supplemental dental plan?
Answer: No. Supplemental dental coverage can be provided through the new CHIP option to
children in order to supplement limited dental coverage in their private insurance plan.
COST SHARING
Question 12: On what are the premiums for supplemental dental coverage based? Can they be
different from the combined medical/dental premiums?
Answer: States can have separate premiums for medical and dental coverage. As in cost sharing for
medical care, States will have to develop a methodology for establishing cost sharing for dental care
and submit it to CMS for approval. States will also need to inform the families that the combined
cost sharing of CHIP dental and medical coverage may not exceed 5 percent of family income and
how the family should work with the State to track their cost sharing so they do not exceed the limit.
CMS is available to provide technical assistance if needed.
Question 13: Is cost sharing supposed to be at the level required in the benchmark or at the
CHIP level?
Answer: Cost sharing for CHIP dental benefits is governed by the CHIP rules, not by the rules
associated with the benchmark plan. As with the broader CHIP benefit package, States are permitted
to establish cost-sharing requirements, as long as the combined cost sharing for CHIP dental and
medical coverage does not exceed 5 percent of the family’s income as specified in 42 CFR 457.565
and receives approval for a State plan amendment to implement such cost sharing.

Page - 10 – State Health Official
Enclosure
Draft SPA Template: Addendum on Dental Benefits Under Title XXI
Section 6.
6.2.-D

6.2.1.-D

Coverage Requirements for Children’s Health Insurance (Section 2103)
The State will provide dental coverage to children through one of the following.
Dental services provided to children eligible for dental-only supplemental
services must receive the same dental services as provided to otherwise eligible
CHIP children (Section 2103(a)(5)):

∼  State Specific Dental Benefit Package. The State assures dental services

represented by the following categories of common dental terminology (CDT)
codes are included in the dental benefits:
1. Diagnostic (i.e., clinical exams, x-rays) (CDT codes: D0100-D0999) (must
follow periodicity schedule)
2. Preventive (i.e., dental prophylaxis, topical fluoride treatments, sealants)
(CDT codes: D1000-D1999) (must follow periodicity schedule)
3. Restorative (i.e., fillings, crowns) (CDT codes: D2000-D2999)
4. Endodontic (i.e., root canals) (CDT codes: D3000-D3999)
5. Periodontic (treatment of gum disease) (CDT codes: D4000-D4999)
6. Prosthodontic (dentures) (CDT codes: D5000-D5899, D5900-D5999, and
D6200-D6999)
7. Oral and Maxillofacial Surgery (i.e., extractions of teeth and other oral
surgical procedures) (CDT codes: D7000-D7999)
8. Orthodontics (i.e., braces) (CDT codes: D8000-D8999)
9. Emergency Dental Services

6.2.1.2-D ∼ Periodicity Schedule. The State has adopted the following periodicity schedule:
 State-developed Medicaid-specific

 American Academy of Pediatric Dentistry
 Other Nationally recognized periodicity schedule
 Other (description attached)

6.2.2-D ∼ Benchmark coverage; (Section 2103(c)(5), 42 CFR 457.410, and 42 CFR 457.420)
6.2.2.1.-D ∼ 

6.2.2.2-D ∼ 

FEHBP-equivalent coverage; (Section 2103(c)(5)(C)(i)) (If checked, attach copy
of the dental supplemental plan benefits description and the applicable
CDT codes. If the State chooses to provide supplemental services, please
also attach a description of the services and applicable CDT codes)
State employee coverage; (Section 2103(c)(5)(C)(ii)) (If checked, identify the
plan and attach a copy of the benefits description and the applicable CDT
codes. If the State chooses to provide supplemental services, please also
attach a description of the services and applicable CDT codes)

Page - 11 – State Health Official
6.2.2.3.-D ∼ 

HMO with largest insured commercial enrollment (Section 2103(c)(5)(C)(iii)) (If
checked, identify the plan and attach a copy of the benefits description
and the applicable CDT codes. If the State chooses to provide
supplemental services, please also attach a description of the services and
applicable CDT codes)

Section 10. Annual Reports and Evaluations

Section 10.3-D  Specify that the State agrees to submit yearly the approved dental benefit
package and to submit quarterly the required information on dental providers in the State to
the Health Resources and Services Administration for posting on the Insure Kids Now!
Website.
According to the Paperwork Reduction Act of 1995, no persons are required to respond to a
collection of information unless it displays a valid OMB control number. The valid OMB control
number for this information collection is 0938-XXXX. The time required to complete this
information collection is estimated to average (30 hours) per response, including the time to review
instructions, search existing data resources, gather the data needed, and complete and review the
information collection. If you have comments concerning the accuracy of the time estimate(s) or
suggestions for improving this form, please write to: CMS, 7500 Security Boulevard, Attn: PRA
Reports Clearance Officer, Mail Stop C4-26-05, Baltimore, Maryland 21244-1850.

Please note: this form has not been approved by OMB pursuant to the PRA and States are not obligated to use it.

Page - 12 – State Health Official
Draft SPA Template
Addendum on Supplemental Dental Benefits Under Title XXI
Section 1. General Description and Purpose of the State Child Health Plans and State Child
Health Plan Requirements (Section 2101)

⁭

1.1-DS

The State will provide dental-only supplemental coverage. Only States
operating a separate SCHIP program are eligible for this option. States choosing
this option must also complete sections 1.4-DS, 4.1-DS, 4.2-DS, 4.3.1, 6.2–DS, 8.2DS, and 9.10.1-DS of this SPA template.

1.4-DS

For dental-only supplemental coverage, please provide the effective (date costs
begin to be incurred) and implementation (date services begin to be provided)
dates for this plan or plan amendment (42 CFR 457.65):
Effective date:
Implementation date:

Section 4.

Eligibility Standards and Methodology.

4.1-DS

⁭

(Section 2102(b))

A child who is eligible to enroll in dental-only supplemental coverage,
effective January 1, 2009. Eligibility is limited to only targeted low-income
children who are otherwise eligible for CHIP but for the fact that they are
enrolled in a group health plan or health insurance offered through an employer.
The State’s SCHIP plan income eligibility level must be at least 200 percent of the
FPL as of January 1, 2009. All who meet the eligibility standards and apply for
dental-only supplemental coverage shall be provided benefits. States choosing
this option must report these children separately in SEDS.

4.2-DS For dental-only supplemental coverage, the State assures that it has made the following
findings with respect to the eligibility standards in its plan: (Section 2102)(b)(1)(B)) (42CFR
457.320(b))

4.2.2-DS

⁭
⁭

4.2.3-DS

⁭

4.2.1-DS

These standards do not discriminate on the basis of diagnosis.
Within a defined group of covered targeted low-income
children,
these standards do not cover children of higher income families without
covering children with a lower family income.
These standards do not deny eligibility based on a child having a preexisting medical condition.

4.3.1 Describe the State’s policies governing enrollment caps and waiting lists (if any). (Section
2106(b)(7)) (42 CFR 457.305(b))

Page - 13 – State Health Official

⁭ Check here if this section does not apply to your State. A State providing

dental-only supplemental coverage may not have a waiting list or limit eligibility
in any way.
Section 6.

Coverage Requirements for Children’s Health Insurance (Section 2103)

6.2.-DS

 The State will provide dental coverage to children eligible for dental-only

supplemental services. Children eligible for this option must receive the same
dental services as provided to otherwise eligible CHIP children (Section 2103(a)(5):
Section 8. Cost Sharing and Payment

(Section 2103(e))

8.2- DS
For children enrolled in the dental-only supplemental coverage, please describe the
amount of cost-sharing, specifying any sliding scale based on income. Please also describe how
the State will track that the cost sharing does not exceed 5 percent of gross family income. The
5 percent of income calculation shall include all cost-sharing for health insurance and dental
insurance (Section 2103(e)(1)(A)) (42 CFR 457.505(a), 457.510(b), and (c), 457.515(a) and (c), and 457.560(a))
8.2.1.-D Premiums:
8.2.2.-D Deductibles:
8.2.3.-D Coinsurance or copayments:
8.2.4.-D Other:
Section 9. Strategic Objectives and Performance Goals and Plan Administration
9.10.1-DS

Please include a separate budget line to indicate the cost of providing dental-only
supplemental coverage.

According to the Paperwork Reduction Act of 1995, no persons are required to respond to a
collection of information unless it displays a valid OMB control number. The valid OMB control
number for this information collection is 0938-XXXX. The time required to complete this
information collection is estimated to average ( 20 hours) per response, including the time to review
instructions, search existing data resources, gather the data needed, and complete and review the
information collection. If you have comments concerning the accuracy of the time estimate(s) or
suggestions for improving this form, please write to: CMS, 7500 Security Boulevard, Attn: PRA
Reports Clearance Officer, Mail Stop C4-26-05, Baltimore, Maryland 21244-1850.
Please note: this form has not been approved by OMB pursuant to the PRA and States are not obligated to use it.

